Citation Nr: 0814332	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  04-31 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disorder, currently rated 20 percent disabling. 

2.  Entitlement to service connection for arthritis of the 
lumbar spine, claimed as secondary to service-connected right 
knee disorder.   

3.  Entitlement to service connection for arthritis of the 
cervical spine, claimed as secondary to service-connected 
right knee disorder.  

4.  Entitlement to service connection for numbness in the 
hands, claimed as secondary to service-connected right knee 
disorder.  

5.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for arthritis of the back. 

6.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for numbness of the hands.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from December 1961 to February 
1965.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The veteran's claims for benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151, based on treatment in January 1962, 
are here denied because the veteran was in service the U.S. 
Army in January 1962, and hence a claim under 38 U.S.C.A. 
§ 1151 is not applicable to those facts, as discussed in this 
decision below.  However, a claim based on those facts 
constitutes a claim for direct service connection.  
Accordingly, the Board here refers for appropriate RO action 
claims for direct service connection for a back disorder and 
numbness of the hands.  

The issues of entitlement to secondary service connection for 
lumbar spine arthritis and cervical spine arthritis, and 
entitlement to TDIU, are herein REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action is required.


FINDINGS OF FACT

1.  For the entire rating period beginning March 13, 2002, 
the veteran's right knee disorder, including consideration of 
such factors as pain, pain on undertaking motion, fatigue or 
loss of endurance, loss of strength, and incoordination, most 
nearly approximates disability manifested by limitation of 
extension of the knee to 15 degrees.  

2.  For the entire rating period beginning March 13, 2002, 
the veteran's right knee disorder does not reflect an 
additional disability not encompassed in that equated, in 
this decision, to limitation of extension of the knee to 15 
degrees. 

3.  There is no causal link shown between the veteran's 
service-connected right knee disorder and numbness of the 
hands.  

4.  The veteran was serving on active military duty in 
January 1962.  


CONCLUSIONS OF LAW

1.  For the entire appeal period beginning on March 13, 2002, 
the criteria for a rating above the 20 percent assigned for a 
right knee disorder are not met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Code 5010-
5261 (2007).

2.  For the entire appeal period beginning on March 13, 2002, 
no additional, separate rating is warranted for the veteran's 
right knee disorder.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2007).

3.  The criteria for service connection for numbness of the 
hands as secondary to a right knee disorder are not met.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.310 (2007).

4.  There is no legal basis for entitlement to compensation 
under 38 U.S.C.A. § 1151 for numbness of the hands caused by 
in-service treatment in January 1962.  38 U.S.C.A. §§ 1151, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.358, 3.361 
(2007).

5.  There is no legal basis for entitlement to compensation 
under 38 U.S.C.A. § 1151 for a back disorder caused by in-
service treatment in January 1962.  38 U.S.C.A. §§ 1151, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.358, 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (herein, the RO).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if complete 
notice is not provided until after the initial adjudication, 
such a timing error can be cured by subsequent complete VCAA 
notice, followed by readjudication of the claim, as in a 
statement of the case (SOC) or a supplemental SOC (SSOC).  
Mayfield; Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

For the claim for secondary service connection for numbness 
of the hands, and the claims for benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for numbness of the hands 
and a back disorder based on treatment in January 1962, there 
is no reasonable possibility that additional notice and 
development assistance will further these claims.  The claim 
for secondary connection for numbness of the hands is not 
supported by any evidence beyond the veteran's bare assertion 
of a causal link between his right knee disorder and the hand 
numbness.  He has not pointed to any medical evidence that 
might be supportive, and has not presented any theory by 
which such a causal link might be implicated.  The claim thus 
presents no reasonable possibility of furtherance through 
notice and development.  The claims for benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 are claimed based on 
treatment in service, which is not VA treatment and hence 
does not meet the legal criteria for an 38 U.S.C.A. § 1151 
claim.  Denial of those 38 U.S.C.A. § 1151 claims is thus 
required as a matter of law, with no reasonable possibility 
presented of furthering those claims by any notice or 
development.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) which are 
relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44.  In the present case, 
the notifications to the veteran were entirely adequate to 
inform him, or any reasonable person for that matter, of what 
was required, and that he needed to provide evidence with 
regard to how his disabilities affect him in his daily life.  
There is no prejudicial error shown.

The RO issued VCAA notice in April 2003 and June 2003 
letters, prior to the RO's initial adjudication January 2004 
of the claim for an increased evaluation for a right knee 
disorder.  These letters effectively satisfied all four 
notice requirements of the VCAA.  The letters informed of the 
evidence required to substantiate the claim for an increased 
rating.  See 38 C.F.R. Part 4.  They also informed what 
evidence VA would seek to provide and what evidence the 
veteran was expected to provide.  Also by these letters, the 
veteran was requested to inform of any additional evidence 
pertinent to his claim, and was asked to submit any 
additional pertinent evidence he had.  He was also told that 
it was ultimately his responsibility to see that pertinent 
evidence not in Federal possession is obtained.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
These Dingess elements of notice were not afforded the 
veteran prior to the RO adjudication of the claims denied in 
January 2004.  However, there is ultimately no prejudice to 
the veteran's right knee disorder increased rating claim 
based on failure to provide that Dingess notice, because that 
claim is herein denied, and no change in disability rating or 
effective date will be assigned.  The veteran was afforded a 
VCAA letter in March 2006 informing him of Dingess 
considerations of disability rating and effective date, and 
an SSOC was thereafter issued in July 2007.

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records (SMRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
April and June of 2003 VCAA letters requested that he advise 
of any VA and/or private medical sources of evidence 
pertinent to his claim, and to provide necessary 
authorization to obtain those records.  It also requested 
evidence and information about treatment after service, in 
support of the claim.  He replied in July 2003 informing of 
private treatment sources and providing authorizations to 
obtain records.  The RO then duly requested evidence from 
these sources, and informed the veteran of these efforts by 
an August 2003 letter, then also informing the veteran of his 
ultimate responsibility to see that pertinent records not in 
federal possession are obtained.  In an August 2003 
submission, the veteran informed that he was waiting for 
information from multiple private treatment sources.  Some 
private treatment records were obtained, particularly those 
submitted by the veteran.  He was duly informed, by the 
January 2004 rating action as well as by the subsequent SOC 
and SSOCs, of evidence obtained in support of his claims, and 
thus by implication of evidence not obtained.  

VA examination records and SMRs have been obtained and 
associated with the claims folder.  There is no indication 
that pertinent VA records have not been obtained.  All 
records received were associated with the claims folder, and 
again, the veteran was duly informed of records obtained in 
furtherance of his claims, and thus by implication of records 
not obtained.  The veteran was adequately informed of the 
importance of obtaining all relevant records.  Hence, no 
further notice or assistance to him is required to fulfill 
VA's duty to assist the appellant in the development of this 
claim for an increased rating for a right knee disorder.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran was afforded VA examinations in June 2004 and 
August 2005 addressing his right knee disorder, with review 
of the claims folder.  Upon reviewing the claims folder, the 
Board finds that objective clinical findings are supportive 
of the reported clinical findings upon those examinations.  
The Board finds these VA examinations to be adequate for 
purposes of the present determination as to an increased 
rating for the veteran's right knee disorder. 

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).  Here, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  Id.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefits flowing to the 
veteran.  The Court of Appeals for Veteran Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 
supra.


II.  Increased Rating for Right Knee Disorder

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. Part 4 (2007).  When 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

In all cases, the Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 C.F.R. §§ 4.1, 4.10.

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

When there is no diagnostic code specific to the disability 
for which the veteran is service-connected, the service-
connected disability is rated by analogy under a diagnostic 
code for a closely related condition that approximates the 
anatomical localization, symptomatology, and functional 
impairment. See 38 C.F.R. §§ 4.20, 4.27 (2007).

Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions, and lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support claims by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  

Here, the Board has duly considered the veteran's lay 
statements, including as presented at examination and 
treatment records and in submitted statements.  While such 
symptoms as pain and fatigability may be to some degree 
inherently subjective, the Board looks to the veteran's 
statements as supported by more objective indicia of 
disability, including observable limitations of functioning, 
test and X-ray findings, and conclusions of medical treatment 
professionals and examiners.  

Potentially applicable rating criteria for disorders of the 
knees, with arthritis, are here listed. 

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2007).
525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007).

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).
 
526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2007).

The Board has reviewed the entire record and finds that the 
20 percent rating assigned by virtue of this decision for the 
veteran's right knee disorder reflects the most disabling 
this disorder has been since the March 13, 2002, date of 
receipt of claim for increase.  Thus, the Board concludes 
that a staged rating for this disorder is not warranted.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A March 1994 private surgical record informs of arthroscopic 
surgery performed on the right knee.  Post-operative 
diagnoses for the right knee included degenerative tear of 
the posterior horn of the medial meniscus, grade IV defects 
of the patella, and supra-patellar pouch and medial shelf 
plicae.  

Upon VA examination in June 2004, the examiner found right 
knee range of motion to zero degrees in extension and from 
zero to 130 degrees in flexion.  Motion was painful in the 
right knee, but the knee was stable without medial or 
collateral ligament laxity, and with anterior cruciate 
ligament and posterior cruciate ligaments stable; McMurray's 
sign was normal for the knees.  The examiner failed to 
address DeLuca factors of painful motion, etc.  The veteran's 
secondary service connection claims were the focus of this 
examination.

Upon VA examination in August 2005, the veteran complained of 
daily pain in the knee and stiffness; giving way 
approximately once every two months; mild occasional 
swelling, grinding, and popping; and worsening symptoms with 
more strenuous activity.   The veteran reported experiencing 
flare-ups in the knee approximately once weekly, when 
performing such activities as climbing a ladder, or pushing a 
lawn mower excessively.  He reported that when these flares 
occurred he could then only get around minimally on the knee.  
He wore an open-patella hinged knee brace, and used a cane as 
need.  He took pain medication for his back disorders, and 
these were also effective for his right knee.  He described 
daily activities including walking 20 to 30 minutes at a slow 
pace, with stoppage if the knee began to hurt excessively.  
He reported performing daily activities independently, 
including a moderate amount of yard work.  He reported being 
disabled for a number of years due to his back.  

The August 2005 examiner noted the veteran's past history of 
arthroscopy.  The veteran denied any history of dislocation 
or recurrent subluxation.   The examiner found right knee 
range of motion against strong resistance to zero degrees 
extension and to 140 degrees flexion.  However, the examiner 
noted that the veteran had pain and guarding with extension 
of the right knee between 40 degrees and zero degrees.  The 
examiner also noted that the veteran's pain with extension 
worsened with repeated motion, when extending from full 
flexion.  The examiner accordingly concluded that the veteran 
had slowing motion, lack of endurance, and lessening of power 
to resistance, as associated with this impairment in 
extension.  Squatting was also limited to 75 percent of full 
squat due to onset of pain.  The examiner found tenderness in 
the joint, and crepitus with flexion and extension.  However, 
the examiner found the right knee stable, without signs of 
instability.  No gait difficulties were found, and no 
abnormal wear patterns were present on the feet or shoes.  
Ankylosis was not present, and neither was inflammatory 
arthritis.  X-rays showed mild degenerative changes in the 
knee.  The examiner diagnosed degenerative arthritis and 
residuals (post-operative) of Osgood-Schlatter's disease.  

Regarding DeLuca questions of pain including pain on repeated 
use of the knee and during flare-ups, as well as fatigue, 
weakness, lack of endurance, and incoordination, the examiner 
found that the veteran did have further limitation of motion 
subtly present upon extension from full flexion when the 
motion was repeated, at the noted range between 40 and zero 
degrees, with associated lessened power, slowing motion, and 
increased pain.  The examiner also noted the reported 
symptoms during flare-ups of lessened endurance, more pain 
with ambulation, and resulting lessened of mobility for two 
to three days during flare-ups.  

The Board finds that the August 2005 examination findings are 
reasonably consistent with  the past documented treatment 
records for the right knee, allowing the Board to reply on 
the examination report as reflective of the level of 
disability of the knee during the claim period.  

The Board has considered all applicable criteria, and 
concludes that the veteran's right knee disorder most closely 
approximates that for arthritis with limitation of extension 
to 15 degrees, warranting a 20 percent evaluation.  This 
rating takes into consideration the noted limitation of 
extension from full flexion with repeated motion, with 
consideration that this is a subtle and thus a slightly 
impairing condition.  

Were this repeated extension impairment all that was present, 
the Board would consider the condition to warrant only a zero 
percent evaluation, as equivalent to limitation of extension 
to five degrees under Diagnostic Code (DC) 5261.  However, 
this subtle limitation is also associated with some pain with 
motion, and lessened endurance, lessened power, and slowing 
of motion.  Flare-ups with excessive activity including 
pushing a lawn mower beyond the endurance capacity of the 
knee also produced similar levels of impairment, with 
resulting need to limit activities, thus suggesting a greater 
level of overall impairment in the knee more closely 
approximating limitation of extension to 15 degrees, 
warranting a 20 percent evaluation, including based on DeLuca 
factors. 

The Board notes that with a disability profile as is 
presented here, the choice of rating code by which to assign 
the rating is somewhat flexible, since none fits precisely.  
What is required though, is to select the criteria that most 
closely approximate the disability profile, based upon 
anatomical localization, symptomatology, and functional 
impairment.  See 38 C.F.R. §§ 4.20, 4.27.  The Board here 
applies Diagnostic Code 5261, but might as readily have 
chosen DC 5257, based on other disability of the knee.  The 
Board here finds that under either code the disability most 
nearly approximates that for a 20 percent evaluation, 
including based on DeLuca factors of pain, pain on motion, 
and loss of strength or endurance, based on moderate knee 
disability or disability equivalent to limitation of 
extension to 15 degrees.  The preponderance of the evidence 
is against assignment of a higher disability evaluation under 
either criteria, whether 30 percent for severe disability of 
the knee under DC 5257, or 30 percent for disability 
equivalent to limitation of extension to 20 degrees under DC 
5261.  A greater level of impairment equivalent to these 
levels of disability is not shown in this case.  

The Board has also considered the possibility of assignment 
of multiple ratings for the knee, but also finds that this is 
not warranted in this case.  The 20 percent rating based on 
disability equivalent to limitation of extension to 15 
degrees encompasses the whole of the service-connected right 
knee disability, and hence a separate, additional rating is 
not warranted in this case.  

The Board accordingly concludes that the preponderance of the 
evidence is against an increased disability rating for the 
veteran's right knee disorder from the 20 percent assigned, 
and therefore the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Service Connection for Numbness of the Hands, Claimed 
as 
Secondary to Service-Connected Right Knee Disorder

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  An increase in severity of a non-
service-connected disorder which is proximately due to or the 
result of a service-connected disability, and not due to the 
natural progress of the non-service-connected condition, will 
be service connected.  Aggravation will be established by 
determining the baseline level of severity of the non-
service-connected condition and deducting that baseline 
level, as well as any increase due to the natural progress of 
the disease, from the current level.  38 C.F.R. § 3.310(b).

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of the amendment is to conform VA regulations 
to the Allen decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 
2006), now codified at 38 C.F.R. § 3.310(b) (2007).  Since VA 
has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in the 
present appeal.

The veteran has claimed entitlement to service connection for 
numbness of the hands as secondary to service-connected right 
knee disorder.  He has not provided a theory of the case to 
support the claim, and none is indicated by the record as a 
whole.  There is no medical evidence of record to support a 
causal link, and the Board, on a logical basis, cannot 
conceive how the two could be related.  Thus, the veteran's 
contention that the two are related is not cognizable to 
support the claim, because such an association is not 
discernable through lay knowledge, to include any knowledge 
or information submitted into the record.  Espiritu; cf. 
Jandreau.  

Accordingly, the preponderance of the evidence is against the 
claim for service connection for numbness of the hands as 
secondary to service-connected right knee disability.  
38 C.F.R. § 3.310.  The preponderance of the evidence is 
against the claim, and, therefore, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.

IV.  Claims for Benefits Pursuant to 38 U.S.C.A. § 1151
for Numbness of the Hands and a Back Disorder

In analyzing claims under 38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2007), it is important to note that the law underwent 
amendment, effective for claims filed on or after October 1, 
1997.  In this case, the veteran filed his section 1151 claim 
in July 2002.  Accordingly, the post October 1, 1997, version 
of the law and regulation must be applied.  See 38 C.F.R. 
§ 3.361 (2007); VAOPGCPREC 40-97.

In general, when a veteran incurs additional disability as 
the result of hospital care, medical or surgical treatment, 
or examination furnished by VA, disability compensation shall 
be awarded in the same manner as if such additional 
disability or death were service connected.  38 U.S.C.A. § 
1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished to the veteran will be 
compensated in the same manner as if service connected if the 
disability was caused by (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing hospital care or (B) an 
event which was not reasonably foreseeable.

In order to establish entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151, there must be (1) medical 
evidence of a current disability; (2) medical or, in some 
circumstances, lay evidence of the incurrence or aggravation 
of an injury or disease as the result of VA hospitalization 
or treatment; and (3) medical evidence of a nexus between the 
asserted injury or disease and the current disability.  See 
Jones v. West, 12 Vet. App. 460, 464 (1999).

The veteran has claimed entitlement to benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151, for a back disorder and 
for bilateral hand numbness, based upon treatment he has 
clearly described as having been received in January 1962.  
However, in January 1962 the veteran was in active military 
service.  As pertinent herein, 38 U.S.C.A. § 1151 only allows 
for benefits based on VA treatment or hospitalization, and 
hence is not applicable to in-service treatment.  
Accordingly, there is no basis in law for the veteran's claim 
for 38 U.S.C.A. § 1151 benefits based on that in-service care 
or treatment.  Therefore, his claims of entitlement to VA 
benefits for numbness of the hands and a back disorder 
pursuant to the provisions of 38 U.S.C.A. § 1151 must be 
denied as a matter of law.  See Sabonis v. Brown, supra.


ORDER

Entitlement to an increased rating above the 20 percent 
currently assigned for a right knee disorder is denied.  

Entitlement to service connection for numbness of the hands, 
claimed as secondary to a right knee disorder, is denied.  


[Continued on Next Page]

Entitlement to benefits for numbness of the hands pursuant to 
the provisions of 38 U.S.C.A. § 1151, based on treatment in 
January 1962, is denied.  

Entitlement to benefits for a back disorder pursuant to the 
provisions of 38 U.S.C.A. § 1151, based on treatment in 
January 1962, is denied.  


REMAND

The veteran has provided an undated private medical opinion 
by S.R., M.D., stating that the veteran has severe 
osteoarthritis of both knees, and that he has developed 
osteoarthritis also in the hips and lumbar spine.  The 
physician opines that the arthritis of the hips and lumbar 
spine "could be caused by and certainly aggravated by his 
difficulties with his knees."

That private opinion, while possibly insufficiently definite 
to itself sustain the veteran's claim for secondary service 
connection for arthritis of the lumbar spine, does clearly 
indicate the possibility of such a causal link, sufficient to 
warrant a VA examination and medical opinion addressing 
secondary causation of the veteran's arthritis of the lumbar 
spine, in support of his secondary service connection claim 
for that disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The veteran was afforded VA joint and spine examinations in 
June 2004, including specifically to address a possible 
causal link between the veteran's right knee disorder and his 
claimed low back disorder.  Unfortunately, the examiner (who 
conducted both of these June 2006 examinations) did not 
address the question of aggravation.  As noted above, on page 
16, the regulation which governs claims for secondary service 
connection has recently been amended, and secondary service 
connection may be granted where the evidence shows that a 
chronic disability has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310(b) 
(2007).

Accordingly, the case must be remanded for a further VA 
examination properly addressing the question of secondary 
service connection for the veteran's low back disorder as due 
to the veteran's service-connected disorders (now including 
both knees and the right hip), including based upon possible 
aggravation.  

The veteran's claim for service connection for cervical spine 
arthritis, as secondary to lumbar spine disorder, must 
necessarily await the outcome of the lumbar spine arthritis 
claim.  Similarly, the veteran's claim for TDIU must await 
the outcome of the veteran's claims for service connection 
for spine disorders.  The Court has held in this regard that 
a claim which is inextricably intertwined with another claim 
which remains undecided and pending before the VA must be 
adjudicated prior to a final order on the pending claim, so 
as to avoid piecemeal adjudication.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).

On remand, the RO should take appropriate action to assure 
compliance with the provisions of the precedential decision 
of the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), discussed above at pages 5-6.

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran an appropriate VA 
examination to address both the nature and 
etiology of the veteran's claimed cervical and 
lumbar spine disorders, and the question of 
employability due to service-connected 
disabilities.  The claims folder must be 
available to the examiner for review in 
conjunction with the examination.  Any 
indicated, non-invasive tests should be 
conducted.  The examiner should review past 
medical records, inclusive of VA examination 
reports from June 2004 and August 2005.  The 
examiner should address the following:

a.  For the veteran's lumbar arthritis, 
based upon examination findings, 
appropriate tests and studies, historical 
records, and medical principles, the 
examiner should provide an opinion, with 
full clinical rationale, as to whether it 
is at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
the lumbar arthritis was caused or 
aggravated (permanently increased in 
severity) by the veteran's service-
connected left or right knee disorders, or 
right hip disorder.  If the examiner finds 
aggravation, the examiner should describe 
the nature and extent of this aggravation 
of the lumbar arthritis - determining that 
portion which is due to the service-
connected disabilities and that portion 
which is unrelated to the service-connected 
disabilities.  

b.  If the answer to question a. is in the 
affirmative (i.e., if arthritis of the low 
back was caused or aggravated by the 
veteran's service-connected left or right 
knee disorders or right hip disorder), the 
examiner must answer, again based upon 
examination findings, appropriate tests and 
studies, historical records, and medical 
principles, whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the portion of 
the veteran's lumbar arthritis found to be 
caused or aggravated by a service-connected 
disability, in turn caused or aggravated 
cervical spine arthritis.  If the examiner 
finds aggravation, the examiner should 
describe the nature and extent of the 
portion of the cervical spine disorder 
caused or aggravated by the service-related 
(portion) of the lumbar arthritis - 
determining that portion due to the 
service-connected disabilities, and that 
portion unrelated to the service-connected 
disabilities.  

c.  The nature and extent of all service-
connected disorders, as well as the any 
cervical and lumbar arthritis to the extent 
causally attributed to service-connected 
disorders including based on aggravation, 
should then be addressed.  The examiner 
should then provide an opinion addressing 
the extent to which service-connected 
disorders, together with cervical and 
lumbar spine arthritis to the extent the 
examiner finds cervical and lumbar spine 
arthritis  to be caused or aggravated by 
service-connected disorders (in answer to 
questions a and b, above, may preclude the 
veteran from engaging in substantially 
gainful employment.  

d.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

e.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

f.  The examiner should provide complete 
explanations for his/her opinions.

2.  Thereafter, a RO should readjudicate the 
remanded claims de novo.  If any one or more 
of the benefits sought are not granted to the 
veteran's satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


